Citation Nr: 0314014	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  02-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for diverticulitis of the 
colon, claimed as non-traumatic residuals of foreign body in 
colon.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1943 to 
January 1946.

This case comes to the Board of Veterans' Appeals (Board) 
from a rating decision rendered in October 2001 by the No. 
Little Rock, Arkansas, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein the veteran was denied 
service connection for diverticulitis of the colon.

In February 2002, the veteran withdrew his request for a 
hearing with a Judge from the Board at the RO.


FINDINGS OF FACT

1.  All the evidence requisite for an equitable disposition 
of the veteran's claim has been developed and obtained, and 
all due process concerns as to the development of his claim 
have been addressed.  

2.  Competent medical evidence of record does not show that 
the veteran has been diagnosed with diverticulitis of the 
colon.


CONCLUSION OF LAW

Diverticulitis of the colon was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for a disability resulting from 
an injury suffered or disease contracted while in active duty 
or for aggravation of a preexisting injury suffered or 
disease contracted in the line of duty.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  In 
addition, certain disorders may be presumed to have been 
incurred during service when manifested to a compensable 
degree within a specified time (usually one-year) following 
separation from service.  See 38 C.F.R. §§ 3.307, 3.309 
(2002).

In general, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).

I. Entitlement to Service Connection for Diverticulitis of 
the Colon

The veteran contends that he currently suffers from 
diverticulitis of the colon as a result of his active 
service, and that service connection for his disability is 
appropriate.  After a review of the evidence, the Board finds 
that his contention is not supported by the record, and that 
his claim for entitlement to service connection for 
diverticulitis of the colon must fail.

The veteran's service medical records do not reflect any 
complaint, diagnosis, or treatment for diverticulitis of the 
colon.  The veteran's November 1943 enlistment examination 
report does not list any abnormalities of the colon.  
Treatment records dated in June 1945 show that the veteran 
was treated for nausea, vomiting, and loose bowel.  A June 
1945 X-ray report of the abdomen showed that there were 
several opaque shadows in the veteran's ascending colon.  It 
was noted in the report that the veteran had been taking 
bismuth, which may have accounted for the shadows in the 
colon.  A diagnosis of foreign body, non-traumatic, in the 
colon with no symptoms at present was listed in the report 
and the veteran returned to duty in June 1945.  In addition, 
the veteran's January 1946 separation examination report is 
void of any noted defects concerning his gastrointestinal 
system and colon.     

VA treatment records are also negative for a diagnosis of 
diverticulitis of the colon.  In September 2001, the veteran 
complained of esophageal pain and vomiting after he 
unsuccessfully attempted to swallow a very large piece of 
chicken.  A history of diverticulitis of the colon was noted 
on one of the treatment records.  However, the VA treatment 
records are void of any complaints or treatment of the 
claimed disability. 

The Board acknowledges that the veteran maintains that he has 
diverticulitis of the colon.  The veteran has not 
demonstrated, however, that he has the medical expertise that 
would render competent his statements as to the relationship 
between active military service, the claimed disability, and 
his current symptoms.  His opinion alone cannot meet the 
burden imposed by 38 C.F.R. § 3.303 with respect to the 
relationship between events incurred during service and his 
current complaints of diverticulitis of the colon.  See Moray 
v. Brown, 2 Vet. App. 211, 214 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Statements submitted by 
the veteran qualify as competent lay evidence.  Competent lay 
evidence is any evidence not requiring that the proponent to 
have specialized education, training, or experience.  Lay 
evidence is considered competent if it is provided by a 
person who has knowledge of facts or circumstances and who 
can convey matters that can be observed and described by a 
layperson.  See 38 C.F.R. § 3.159(a)(2).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  See 38 
C.F.R. § 3.159(a)(1).  Competent medical evidence is 
considered more probative than competent lay evidence.  
Therefore, the Board finds that the medical evidence of 
record, which indicates that the veteran has not been 
diagnosed with diverticulitis of the colon, is more probative 
than the veteran's lay statements.

After review of the entire record, the Board finds that the 
preponderance of the evidence is against the grant of service 
connection for diverticulitis of the colon.  The competent 
medical evidence of record does not contain complaints, 
treatment, or a diagnosis of diverticulitis of the colon.  As 
noted above, establishing service connection for a disability 
requires the existence of a current disability and a 
relationship or connection between that disability and a 
disease or injury incurred in service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Cuevas, 3 Vet. App. at 548; 
Rabideau, 2 Vet. App. at 143.  In the absence of proof of a 
current disease or injury, there can be no valid claim.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, the preponderance of the evidence is against the 
claim for service connection for diverticulitis of the colon.  
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

II. VCAA

A change in the law, on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify the claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100 et. seq. (West 2002).  
Implementing regulations for VCAA have been published.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Except for 
amendments not applicable, the provisions of the regulations 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  

The Board has conducted a complete and thorough review of the 
veteran's claims folder.  The Board finds that the RO advised 
the veteran of the evidence necessary to support his claim 
for entitlement to service connection for diverticulitis of 
the colon.  The appellant has not indicated the existence of 
any pertinent evidence that has not already been requested, 
obtained, or attempted to be obtained.  The RO made all 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  All evidence identified by the 
veteran relative to this claim has been obtained and 
associated with the claims folder.  The RO contacted the 
National Personnel Records Center (NPRC) in order to obtain 
the veteran's service medical records in October 2001.  While 
NPRC's response showed that the organization did not procure 
the records, the record  already contains a copy of the 
service medical records submitted by the veteran.   

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if the 
VA determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information or evidence of record does not contain sufficient 
competent medical evidence to decide the claim, but contains 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability.  
The record must also establish that the veteran suffered an 
event, injury or disease in service or symptoms of a disease 
listed in 38 C.F.R. § 3.309 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for a presumption.  
Finally, the record must indicate that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  See 38 C.F.R. § 3.159(c)(4).  In this 
case, competent medical evidence does not list a diagnosis of 
the claimed disability of diverticulitis of the colon or 
indicate that the veteran's complaints of esophageal pain and 
vomiting are in any way associated to events which occurred 
during military service.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
regard, the RO sent the veteran a letter dated in August 
2001, which notified the veteran of the type of evidence 
necessary to substantiate his claim.  It also informed him 
that it would assist in obtaining identified records, but 
that it was the veteran's duty to give enough information to 
obtain the additional records and to make sure the records 
were received by the VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (holding that both the statute, 38 U.S.C.A. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for diverticulosis of the colon, claimed 
as non-traumatic residuals of foreign body in colon, is 
denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

